DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In lines 12-13 of claim 1 the phrase “the partition wall is” should be changed to --the partition walls are-- to refer back to the plurality of partition walls previously recited;
In line 16 of claim 1 the phrase “pressure chamber partitioned to the closed end side” should be changed to --pressure chamber positioned at the closed end side-- as best understood based on the instant drawings;
In line 25 of claim 1 the phrase “-at a predetermined length” should be changed to --at a predetermined length-- in order to delete the hyphen;
In line 36 of claim 1 the phrase “-at a predetermined interval” should be changed to --at a predetermined interval-- in order to delete the hyphen;
In line 2 from the bottom of claim 2 the phrase “the first groove is” should be changed to --the first grooves are-- to refer back to the plurality of first grooves previously recited;
In the last line of claim 2 the phrase “an outer peripheral surface” should be changed to --the outer peripheral surface-- to refer back to the previously recited outer peripheral surface.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Amendment
The previously presented drawing objection and 112 rejection have been withdrawn in light of the discussion in the interview mailed 2/18/22 and the amendment filed 2/25/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 12, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657